 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICIA A. McCOLM,                               No. 2:12-cv-01984 MCE AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    TRINITY COUNTY, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. The proceeding has accordingly been referred

18   to the undersigned by Local Rule 302(c)(21).

19          On March 20, 2019, the undersigned recommended that this action be dismissed and

20   granted plaintiff twenty-one days to file objections. ECF No. 43. Due to a medical condition,

21   plaintiff has had difficulty meeting various deadlines over the course of this action and has been

22   granted extensions on numerous occasions. ECF Nos. 13, 17, 20, 26, 37. On April 8, 2019, two

23   days before objections were due, plaintiff requested a 45-day extension of the deadline due to

24   scheduled medical appointments. ECF No. 44. On April 10, 2019, the undersigned granted in

25   part plaintiff’s request, giving her until May 10, 2019 to file her objections. ECF No. 45.

26          On May 6, 2019, plaintiff requested a further extension of 30 days. ECF No. 46. In the

27   instant request, plaintiff states that she requires an extension because on April 26, 2019 she was

28   taken to the emergency room after injuring her leg in a fall; her healing has not gone well, and the
 1   pain medication she was prescribed has caused “cognitive incapacity” and extreme discomfort.
 2   Id. at 1. She attaches to her motion copies of her emergency care instructions and prescriptions.
 3   Id. at 5-10.
 4           Plaintiff’s request for additional time will be granted in part. Given the numerous
 5   extensions plaintiff has already received, the court finds that an additional 15 days is sufficient.
 6   No further extensions will be granted in this matter.
 7           Accordingly, for good cause shown, IT IS HEREBY ORDERED that plaintiff’s motion
 8   for extension of time, ECF No. 46, is GRANTED in part, and plaintiff shall have 15 days from
 9   the date of this order to file her objections.
10   DATED: May 8, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
